Case 2:17-cv-01731-TSZ Document 175-18 Filed 07/29/19 Page 1 of 5




                EXHIBIT 18
       Case 2:17-cv-01731-TSZ Document 175-18    Filed 07/29/19 Page 2 of 5
                                          Legal Response Center
                                                            650 Centerton Road
                                                            Moorestown, NJ 08057
                                                            866-947-8572 Tel
                                                            866-947-5587 Fax
CONFIDENTIAL
May 1, 2019

VIA EMAIL
lbandlow@bandlowlaw.com
Lincoln Bandlow
LINCOLN BANDLOW LAW
1801 Century Park East, Suite 2400
Los Angeles California 90067

Re:        Strike 3 Holdings, LLC v. John Doe
           United States District Court for the Western District of Washington
           Case No.: 2:17-cv-01731-TSZ
           Comcast Case #: 890170 (LCO53979)

Dear Sir/Madam:

        The Subpoena dated 4/10/2019 and Consent dated 4/9/2019 with respect to the above-
referenced matter has been forwarded to the Legal Response Center for a reply. The Subpoena and
Consent requests Comcast to produce certain records pertaining to the defendant.

       Based on the information provided pursuant to the Subpoena and Consent, the subscriber
information obtained has been provided below:

      1) None Available
      2) None Available
      3) Notice to Subscriber of this Lawsuit – See Attached
      4) Record of Electronic Devices – See Attached
      5) Policies and Procedures – See following URLs
         http://www.xfinity.com/corporate/customers/policies/highspeedinternetaup.html
         https://my.xfinity.com/terms/web/https://corporate.comcast.com/comcast-voices/tips-for-
         keeping-your-home-network-safe-and-secure
         https://www.xfinity.com/support/articles/wifi-change-admin-tool
         http://customer.xfinity.com/help-and-support/internet/securing-wireless-gateway-
         network/?CCT=53BA3D76CB1473BFF49C79FE4AA86DFF1EE2DE626F409A59993170A
         64561E2C89CC12A8323D4BE341E44F705F409A1DCE255F6CF93879282A7A7ACB5EC
         38800B1F2A52E6B62D51C9B9C87C737125D4ED4D064C19969A2148395B4EC1FD6E47
         E09752DF17634A84D4F7F4130B90A3265FA387A525E036A547
      6) Policies and Procedures – Comcast does not have documents reflecting policies and
         procedures of correlating internet subscribers to IP addresses, or regarding the accuracy of
         such correlations, except under seal in various legal proceedings.
      7) Record that Defendant was the internet subscriber assigned IP address 73.225.38.130 on
         September 5, 2017 at 10:40:33 UTC – See Attached

           If you have any questions regarding this matter, please feel free to call 866-947-8572.

                                                            Very Truly Yours,

                                                            Comcast Legal Response Center
Case 2:17-cv-01731-TSZ Document 175-18 Filed 07/29/19 Page 3 of 5
Case 2:17-cv-01731-TSZ Document 175-18 Filed 07/29/19 Page 4 of 5
Case 2:17-cv-01731-TSZ Document 175-18 Filed 07/29/19 Page 5 of 5
